Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendments filed 05/06/2022 is acknowledged. Claims 1-7, 9-10, 19-33, 35 and 39-48 are currently pending and claims 1-7, 9-10, 19-22, 25-33, 35 and 39-48 are examined on merits in this office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, 19-22, 25-33, 35 and 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to detecting expression of a chimeric receptors (CARs) in various types of cells. Specification teaches that CARs are recombinant polypeptides comprising an antigen-specific domain (ASD), a hinge region (HR), a transmembrane domain (TMD), co-stimulatory domain (CSD) and an intracellular signaling domain (ISD) and thus chimeric antigen receptors encompasses various recombinant polypeptides expressed cell surfaces of various types of cells. Claim 1 is directed to detection of the various expressed chimeric receptors on various types of cells by utilizing a fusion protein as a probe wherein the fusion protein comprises a luciferase reporter fused to an extracellular antigen that specifically binds CARs under conditions such that the fusion protein binds to cells in sample expressing the CAR. Specification teaches large number of target antigens of CAR (see claims 22, 44 and 47). Thus, the probe (i.e. fusion protein with luciferase) encompasses a large number of target antigens of CAR fused with various luciferases that specifically binds to various recombinant proteins expressed in various types of cells.  Claim 1 also requires that the method is capable of detecting at least 100 CAR expressing cells in the background of 1 million non-CAR expressing cells.
Specification has support for detecting at least 100 CAR expressing cells in the background of 1 million non-CAR expressing cells wherein CAR expressing cell is NK92MI expressing FMC63-(vL-vH)-Myc-BBz-T2A-Pac(112014-A13)[SEQ ID NO:1208] (CAR) in the background of NK92MI cells not expressing the CAR utilizing a fusion protein FLAG-CD19-ECD-GGSG-NLucAcV5(062615-C04)[SEQ ID NO: 1170]. However, specification does not have a clear descriptive support for various methods that are capable of detecting at least 100 CAR expressing cells in the background of 1 million non-CAR expressing cells with the scope of 1) expression of various types of CARs (various recombinant proteins) on various types of cells, 2) large number of fusion proteins comprising various luciferases fused with a large number of different antigens targeted by CARs as disclosed in claims 22, 44 and 47 and 3) various reaction conditions.
The only disclosure in the specification for condition of detecting at least 100 CAR expressing cells in the background of 1 million non-CAR expressing cells is strictly limited to detection of CAR expressing cell is NK92MI expressing FMC63-(vL-vH)-Myc-BBz-T2A-Pac(112014-A13)[SEQ ID NO:1208] (CAR) in the background of NK92MI cells not expressing the CAR utilizing a fusion protein FLAG-CD19-ECD-GGSG-NLucAcV5(062615-C04)[SEQ ID NO: 1170] (paragraph [0041], [00310]).
The disclosure of a single condition with specific species of a CAR expressed in a specific type of cell and detection with a specific fusion structure (single species of luciferase fusion reporter) cannot be considered representative of detection of 100 CAR expressing cells in the background of 1 million non-CAR expressing cells with the scope of detection of various CARs expressed in various types of cells with the enormous number of various fusion proteins comprising various luciferases fused with various antigens targeted by the various CARs as encompassed by the claims.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 19-22, 25-33, 35 and 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al (J. Translational Medicine, 2013, hereinafter “Oliveira”) in view of Venisnik et al (Mol. Imaging Biol. 2007) and Luker et al (Biotechniques 2009).
In regards to claims 1-5, 9-10, 22, 30, 39, 43, 44, 45 and 47, Oliveira teaches detection of expression of chimeric antigen receptor (ani-CD19 chimeric antigen receptors) (Abstract). Oliveira teaches expression of CARs in T-lymphocytes (Abstract; page 3, “Flow Cytometry”). Oliveira discloses specific reagent for the detection of ani-CD19 CAR expression wherein the specific reagent comprises fusion protein comprising CD19 extracellular domains (i.e. an antigen targeted by the CAR) and an Fc region of human 1gG1 (CD19slg) (Abstract). Oliveira teaches that clinical trials are in progress in assessing the use of mature T-lymphocyres transduced with CATs targeting CD19 antigen to treat B-lineage malignancies (Abstract), which provides teaching of expression of CARs in a subject. Oliveira discloses conjugating the fusion protein with a fluorophore (Alexa Fluor 488) for detection of CD-19 specific CAR expression (page 6; “see “Flow cytometry staining using fusion proteins”):
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    88
    549
    media_image1.png
    Greyscale
. Oliveira teaches the followings:
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    135
    554
    media_image2.png
    Greyscale

Oliveira as described above discloses fusion protein (CD19slg) comprising CD19 extracellular domains (i.e. an antigen targeted by the CAR) and an Fc region of human 1gG1 wherein the fusion protein CD19slg is conjugated to a detectable molecule (fluorophore) as a probe for detection of cells expressing CD19-specific CAR. Oliviera teaches that conjugation of the CD19sIg1-4 fusion protein to Alexa Fluor 488 allowed specific and sensitive staining of anti-CD19 CAR-bearing cells for flow cytometry assays, detecting as low as 0.5% of CAR-modified primary cells with minimal background staining. Oliviera teaches detection of CAR-positive primary human T-cells in the background normal donor human PBMC and human CD34+ cells (i.e. cells that do no express CAT) (page 6, 2nd col.). Oliviera teaches that labeled CD19sIg1-4 was a reliable reagent for the detection of CD19-specific CAR-modified cells, with minimal binding to human PBMC, and virtually no binding to murine or humanized murine bone marrow cells, which provides obviousness of comparing CAR expression with a reference value for determining of CAR expression (page 6, 2nd col). Oliviera teaches that detection of CD19-specific CAR-expressing cells by the CD19sIg1-4 fusion protein was very sensitive (Conclusion).
Oliveira, however, does not disclose other detectable molecules, a for example, bioluminescence protein conjugated to or fused with the fusion protein comprising CD19 antigen. Oliveira does not disclose the sample for detection of expression of CAR is collected from a subject.
Venisnik teaches fusion of Gaussia luciferase to an engineered anti-carcinoembrionic antigen (CEA) antibody fragment for detection of cells expressing carcinoembryonic antigen (Abstract). Venisnik teaches various luciferase (Introduction) but teaches that Gluc (Gaussia luciferase) is advantageous for its enhanced brightness and stability over other luciferases and thus is very useful as reporter for fusion with various binding partner (discussion).
Luker teaches detection of expression of CXCR4 and CXCR7 receptors utilizing fusion construct of CXCL12 (which binds to CXCR4 and CXCR7 receptors) fused to a luciferase (Gaussia luciferase: GL) (Abstract and page 2, last paragraph) as an alternate of fluorescent  or GFP labeled chemokines and fluorescent or GFP labeled CXCL12 (page 2, lines 1-14). Luker teaches several advantages of utilizing bioluminescence based detections.  First, bioluminescence assays have substantially lower background signal than fluorescence, enhancing signal to noise ratios with improved sensitivity. Second, bioluminescent endpoints have a greater dynamic range of linear signal response than corresponding fluorescent probes and finally, bioluminescence assays are affected less than fluorescence by colors and dyes in compounds and cell culture media (page 2, 2nd paragaraph). Luker teaches that this technique can be generalized to develop bioluminescent probes for other chemokines and other peptide signaling molecules (page 2, last paragraph).
Therefore, given the fact that luciferase as reporter fused to binding partner (e.g. antibody or antigen) for detection of corresponding antigen/antibody expressed on cell surface is taught by Veniskin and Luker and since fusion of Gluc (Gaussia luciferase) as a reporter is advantageous for its enhancement of signal to noise ratios with improved sensitivity (Luker) and enhanced brightness and stability over other luciferases (Veniskin), it would be obvious to one of ordinary skilled in the art before the effective fining date of claimed invention, to easily envisage providing Oliveira with the Gluc luciferase for providing a fusion protein having Gluc with the CD19slg fusion construct of Oliveira with the expectation of providing alternative probe with different reporter system for optimization and for expanding the arsenal of probe for detection of CARs with a reasonable expectation of success. One of ordinary skilled in the art, from the above description in mind, can easily understand that in the construct of Oliveira, the CD19 antigen is the binding partner for anti-CD19 CAR on the cells and the fluorophore is the reporter system and the reporter (i.e. fluorophore) in view of Oliveira can be replaced with a luciferase reporter providing alternative detection probe for optimization with a reasonable expectation of success because Luker teaches that this technique can be generalized to develop bioluminescent probes for other chemokines and other peptide signaling molecules. In regards to sample from a subject, Oliviera teaches detection of expression of CD19 specific CAR expression in cultured T-cell with fluorophore conjugated CD19-IgGFc probe, but however, since the process of detection expression has been disclosed, detection of expression in various samples, including samples collected from a subject would be obvious to one of ordinary skilled in the art. Moreover, Oliviera teahes that clinical trials are in progress in assessing the use of mature T-lymphocytes transduced with CAR targeting CD19 antigen to treat B-lineage malignancies, which suggest expression of CAR in a subject and thus detection of a sample from the subject to determine expression utilizing the probe as obvious from the combination of the reference, would be obvious to one of ordinary skilled in the art. In regards to the method is capable of detecting at least 100 CAR expressing cells in the background of 1 million non-CAR expressing cells, Oliviera teaches detecting population of CAR expressing cells as low as 0.5% in the background of other cells and the fusion with bioluminescent protein would be expected to further improve sensitivity as the references of Venisnik and Luker teaches enhanced brightness and enhances sensitivity with bioluminescence detection and thus would be expected to provides a high sensitive detection similar to the detection sensitivity as claimed in claim 1. The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place, between detection sensitivity of the proposed fusion construct of the combination of the references and that of the instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious, by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
In regards to claims 6-7, Venisnik discloses substrate coelentrazine (page 268) and various other known substrate for luciferases would be considered obvious to one of ordinary skilled in the art.
In regards to claims 19-21, and 25-27, as described above, Oliveira teaches expression of CARs in T-lymphocytes from a subject and since the basic concept of detection of expressed CAR has been taught by the combination of the references, detection of expression in various immune cells and other types of cells collected from various samples and subjects, would be obvious to one of ordinary skilled in the art.
In regards to claims 28-29, Venisnik teaches the fusion protein with polyhistidine tag (page 268). Venisnik teaches attaching tags (e.g. hexahistidine tag) facilitate purification of fusion protein (page 268, 2nd col.) and thus attaching various tags to facilitate purification of fusion proteins would be obvious to one of ordinary skilled in the art.
In regards to claims 31-33, 35, 40 and 46 for reporter fused with extracellular domain through covalent bond, non-covalent bond, intermediate molecule or linker of fusion of one or more reporters, as described above, both Oliveira and Venisnik teaches providing fusion proteins and various linkages, spacers and fusion of one or more reporter would be considered obvious for optimization absent showing of unexpected advantages.
In regards to claims 41 and 42, the linker is not limited to any particular peptide sequence or structures and thus any peptide segment of the fusion construct at the region of fusion of luciferase peptide and the CAR peptide can be considered as a peptide linker. Moreover, Venisnik teaches 5 amino acid linker GSTSG in between GLuc and anti-CEA antibody (page 269, 1st col.). Venisnik also teaches longer linkers to provide a better tether to keep the fusion intact and functional. Vinisnik further teaches that longer linkers might be even more susceptible to proteolysis. Alternatively, a linker with a different sequence may improve the fusion protein by eliminating any potentially protease cleavage sites (page 276, 1st col.). Therefore, various peptide linkers in between fusion constructs of peptides can be optimized and would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments and amendments filed 05/06/22 have been fully considered but are rendered moot in view of the new grounds of rejections as described in this office action necessitated by Applicant’s amendments. 
Applicants argued that Oliveira et al do not teach a method to detect the expression of CARs in a sample that has been obtained from a subject and none of the experiments in Oliveira et al were conducted on CAR-T cells obtained from a subject.
 The above arguments have fully been considered but are not found persuasive. Oliveira as described above teaches detection of expression of CD19 specific CAR expression in cultured T-cell with fluorophore conjugated CD19-IgGFc probe. As described above, combination of the references provides obviousness for providing alternative probe CD19-IgGFc having alternative detectable moiety Luciferase fused to CD19-IgGFc in place of fluorophore. Oliveira teaches detection of expression of CD19 specific CAR from a sample of T-cell culture expressing CD 19 specific CAR utilizing the probe but not in other samples, a for example, cells sample obtained from a subject. However, since the process of detection of CAR expression has been disclosed in the reference of Oliveira, detection of expression in various other samples, including samples collected from various sources including from a subject would be obvious to one of ordinary skilled in the art. Moreover, Oliveira teaches that clinical trials are in progress in assessing the use of mature T-lymphocytes transduced with CAR targeting CD19 antigen to treat B-lineage malignancies, which suggest expression of CAR in a subject and thus detection of a sample from the subject to determine expression utilizing the probe would be obvious to one of ordinary skilled in the art.
Applicant’s main argument is based on replacing Fc domain with the combination of the references. Applicant argued that replacing Fc domain is fraught with uncertainty. Applicant argued that Oliveira teaches away from replacement of the Fc module with Gluc module. Applicant argued that the combination of Oliveira and prior art teach away from replacement of dimeric Fc module with a monomeric marine luciferase module doe to the risk of diminished sensitivity.
The above arguments have fully been considered but are not found persuasive because as described in the rejection, the combination of the reference teaches replacing detectable moiety “fluorophore” (alexa Flour 488) in the conjugate of Fluorophore-CD19-IgGFc probe with a biolumescence detetectable moiety “GLuc” and nowhere in the rejection, there is any suggestion of replacing Fc domain with Gluc as Applicant suggested and argued about. 
 Oliveira teaches that  "Conjugation of the CD19sIg1-4 fusion protein to Alexa Fluor 488 allowed specific and sensitive staining of anti-CD19 CAR-bearing cells for flow cytometry assays, detecting as low as 0.5% of CAR-modified primary cells with minimal background staining" (abstract, Fig.2 and Fig.4). The combination of the references teaches replacing fluorophore with Gluc reporter molecule introduced by  fusion with CD19sIg.  The reference of Luker et al is cited to show Luciferase as an alternative detectable probe that one may consider for replacing the fluorophore Alexa Fluor 488 with the expectation of bioluminescence detection of expression of CD19 specific CAR with a reasonable expectation of success. The reasonable expectation of success and motivation comes from the teaching of Luker of several advantages of utilizing bioluminescence based detection as it provides lower background signal than fluorescence, enhancing signal to noise ratios with improved sensitivity and since bioluminescence assays are affected less than fluorescence by colors and dyes in compounds and cell culture media. Therefore, there are strong motivations and reasonable expectation of success from the reference of Luker. The motivation and expectation of success for a fusion construct with Luciferase comes from the references of Luker and Venisnik as Luker teaches fusing specific binding probe with luciferase and Venisnik also teaches fusing specific binding probe (CEA antibody) to Gaussia luciferase utilizing peptide linkers. Applicant's arguments are based on replacing Fc domains but the rejection as described above are based on replacing fluorophore with a bioluminescence label in view of Venisnik and Luker and there are a strong motivation and reasonable expectation of success. Obviousness under 35 USC 103 does not require absolute predictability. In re Kronig , 539 F.2d 1300, 190 USPQ 425 (CCPA 1976); In re Farnham , 52 CCPA 1118, 342 F.2d 455, 144 USPQ 746 (1965), In re Moreton , 48 CCPA 875, 288 F.2d 708, 129 USPQ 227 (1961). Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense”.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641